Citation Nr: 0214111	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  02-07 521	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether an August 7, 1991 decision, in which the Board of 
Veterans' Appeals (Board) denied the moving party entitlement 
to recognition as the surviving spouse of the veteran for the 
purpose of entitlement to Department of Veterans Affairs 
benefits, was the product of clear and unmistakable error.  


REPRESENTATION

Moving Party represented by:        Kenneth M. Carpenter, 
Esq.  




ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
January 1946.  

In an August 1991 decision, the Board determined that A.G. 
was entitled to recognition as the veteran's surviving spouse 
for the purpose of entitlement to Department of Veterans 
Affairs benefits.  In an August 2000, the moving party filed 
a motion for reconsideration of the Board's August 1991 
decision, claiming that she was in fact entitled to 
recognition as the veteran's surviving spouse.  In a 
September 2000 decision, the moving party's motion for 
reconsideration was denied.  In March 2002, the moving 
party's representative submitted a claim on the moving 
party's behalf alleging clear and unmistakable error in the 
August 1991 decision of the Board.  


FINDING OF FACT

In September 2002, the Board was notified by the moving 
party's representative, that the moving party had died in 
January 2001.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died during the pendency of 
the appeal.  As a matter of law, a veteran's, or in this case 
the moving party's, claim does not survive his or her death.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the moving party 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the moving party.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


